            CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 1 of 16


                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF MINNESOTA

                                                  )
 SCOTT A. HOLMAN,                                 )
                                                  ) CASE FILE NO.:
                    Plaintiff,                    )
                                                  )
 v.                                               )
                                                  )
 LAURI A. KETOLA, individually and in             )        COMPLAINT
 her official capacity as County Attorney         )
 for Carlton County; COUNTY OF                    )      CIVIL ACTION - LAW
 CARLTON, MINNESOTA, a municipal                  )    JURY TRIAL DEMANDED
 corporation; KERRY E. KOLODGE,                   )
 individually and in his official capacity as     )
 Cloquet City Council Member; and                 )
 CITY OF CLOQUET, MINNESOTA, a                    )
 municipal corporation,                           )
                                                  )
                   Defendants.                    )

To:     Defendants above named and their respective attorneys. This is an action for damages brought
pursuant to 42 U.S.C. §§ 1983, and various Amendments to the United States Constitution. The Plaintiff
also brings Minnesota common law claims including defamation and intentional infliction of emotional
distress.

                        I.       INTRODUCTION; SUMMARY OF CONTENTS

      1. This is a civil rights lawsuit seeking damages for the termination of Detective Sergeant Scott
Holman (Plaintiff) by Defendant City of Cloquet.

      2. Plaintiff’s termination was commenced through the use of a so-called “Brady” policy created by
the Carlton County Attorney’s Office for sanctioning police officers.

      3. Although City of Cloquet police officers have a right to due process before they can be
disciplined or fired, like all Minnesota police officers, the Brady procedure was used to justify
Plaintiff’s termination without any due process at all. This was done deliberately by the Defendant
County Attorney (Ketola) with the conspiratorial cooperation of the Defendant City Council Member
(Kolodge). Both of these Defendants had a vendetta/personal motive to damage and violate the rights
of Plaintiff as a United States citizen as delineated herein.


                                                      1
           CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 2 of 16


   4. After Ketola’s illegal conduct began, which included defamation and other tortious and
retaliatory conduct, Kolodge, rather than protecting Plaintiff from what he knew or should have known
was illegal conduct by Ketola, conspired with Ketola with the ultimate goal of terminating Plaintiff.
Most of the Cloquet city council members and mayor, rather than protecting Plaintiff from the illegal
conduct, cooperated with Kolodge, achieving the goal of termination.

   5. In the Brady procedure, Ketola acting as the accuser, investigator, judge, jury, and creator of
false, defamatory evidence and then branded Plaintiff untrustworthy to testify in court, knowing that
this determination could result in discipline or termination, and intended that it do so. Plaintiff was not
given fair notice of a charge, a fair opportunity to submit and respond to evidence, the right to an
unbiased decision maker, or the right to appeal or review for the Brady label. The taint of Brady and
the City’s firing served the goal of destroying Holman’s law enforcement career then and into the
future. Carlton County’s Brady policy violated Plaintiff’s due process rights and should be declared
unconstitutional under both state and federal law.

   6. In addition to the Brady label, Ketola went the extra step beyond Brady and advised the Cloquet
Police Department (CPD) chief that she would refuse to prosecute any cases that could rely on the
testimony of Plaintiff enhancing the prospect of Plaintiff’s termination and his inability to work as a
licensed Minnesota peace officer anywhere, not just CPD. Plaintiff who needed the protection of City
of Cloquet employees to keep his job due to Ketola’s illegal conduct, received the opposite treatment
with Kolodge as the City ring leader in essence destroying his career with the conspiratorial
cooperation of Ketola resulting in the damages delineated herein. Even the Cloquet mayor assisted
with the illegal termination process.

   7. Because the Carlton County Brady procedure lacks due process protections and standards, it can
be utilized to sanction officers for unfair and unlawful reasons. In Plaintiff’s case, a substantial reason
this sanction was imposed and resulted in his termination was his advocacy via social media posts for
his agency and fellow officers. These matters concerned a former Cloquet police chief who both
Defendants Ketola and Kolodge had developed a close personal friendship before their tortious conduct
delineated herein – and were otherwise conflicted. Holman’s posts additionally criticized both Ketola
and Kolodge resulting in an additional personal vendetta by the two against Plaintiff which provided
the motivation for their violation of his First Amendment rights and other tortious and retaliatory
conduct.

                                                     2
            CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 3 of 16


                                       II. JURISDICTION AND VENUE

    8. This Court has original and supplemental jurisdiction over this matter pursuant to
28 U.S.C. § § 1331, 1343, 1367, and 42 U.S.C. § 1983, as Plaintiff’s claims are based on rights under
the United States Constitution, state law, and common law. Claims under Minnesota law are also
pursued by Plaintiff as noted herein.

    9. Venue in this Court is appropriate since the unlawful practices delineated herein occurred within
Minnesota and this federal district.

                                                       III.       PARTIES

    10. Plaintiff former Detective Sergeant Scott A. Holman is an adult individual who at all material
times resided, and still resides, in Carlton County, Minnesota.

    11. Defendant Lauri A. Ketola (Ketola)1 is an adult individual (also resident of Carlton County) and
County Attorney for Carlton County, Minnesota, at various relevant times herein. However, some of
the tortious conduct delineated herein concerns her actions before she became a county attorney as a
member of the Cloquet Citizen Advisory Board (CAB) for the CPD. Regardless, her conduct was
within the scope and course of her employment for these two entities, and all of her actions or inactions
were taken under color of state law. She is additionally sued in her individual capacity.

    12. Defendant County of Carlton (Carlton County), Minnesota, a municipal corporation, is located
at 31 Walnut Avenue, Carlton, Minnesota. Defendant County operates and supervises the Office of the
Carlton County Attorney (CCA) and as such has supervisory authority over Defendant Ketola.

    13. Defendant Kerry E. Kolodge (Kolodge) is an adult individual and member of the Cloquet City
Council (CCC), at all relevant times herein. All of his actions and inactions were taken under color of
state law. His conduct was within the scope and course of his duties as a member of the Council, and
as such, the City of Cloquet is vicariously liable for his conduct. He is additionally sued in his
individual capacity.

    14. Defendant City of Cloquet, Minnesota (Cloquet), a municipal corporation, is located at 101 14th
Street, Cloquet, Minnesota. Defendant Cloquet operates and has supervising authority over the

1
 After initial introduction, persons in this Complaint will generally be referenced by last name except Holman who will be
noted as “Plaintiff” throughout.
                                                              3
          CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 4 of 16


members of the CCC.

                                  IV.    FACTUAL BACKGROUND

A. Plaintiff and Former CPD Chief, Steve Stracek

  15. Plaintiff became a licensed Minnesota peace officer in 1997 and began and completed his over
22-year career in law enforcement, before his June, 2019 termination by City of Cloquet, with the
Cloquet Police Department (CPD).

  16. Throughout his career with CPD, Plaintiff was promoted and given supervisory roles with the
rank of Detective Sergeant at time of termination. He was certified as a K-9 handler early in his career
and became known within his agency, and other agencies, both state and federal, as an investigative star
in the War on Drugs.

  17. Plaintiff’s hard work resulted in numerous commendations and awards. This was especially
true with his many-year success with his K-9 partners and expertise with drug investigations.

  18. As part of his work with drug task forces, Plaintiff came to know a Duluth Police Department
(DPD) officer named Steve Stracek. Stracek supervised Plaintiff through a Northeast Minnesota drug
task force and had achieved the rank of lieutenant in DPD.

  19. At Plaintiff’s recommendation in 2014, Stracek applied for the position of chief with CPD due
to the fact that CPD’s chief retired. Plaintiff assisted Stracek with the application process and
supported Stracek’s process to become chief. Stracek became chief in August of 2014.

B. Stracek’s Demise with CPD

  20. As time went on, the rank-and-file CPD officers became disillusioned with Stracek due in part
to his management style. Stracek was advised of these concerns but did not change.

  21. In March of 2017, CPD’s union, Teamster Local 346, interceded and eventually had a vote
regarding Stracek which was later labeled as “no-confidence.” Only one officer of the rank-and-file
force supported Stracek with the vote.

  22. CCC could terminate or retain Stracek. It was clear the majority of the Council did not support


                                                     4
               CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 5 of 16


Stracek’s retention. Stracek resigned in June of 2017 with a separation agreement.2

C. Defendants Ketola and Kolodge; Cloquet Citizen Advisory Board (CAB); Cloquet Citizens
       United (CCU)

     23. Defendant Ketola became an attorney in 1993 and a member of the Cloquet Citizen Advisory
Board (CAB), an oversight entity for CPD, in 2008. CAB’s duties were to assist the chief with matters
such as discipline procedures, public complaints, and hiring from a community perspective.

     24. As a member of CAB, one of three, it was important for Ketola to maintain her objectivity and
not put herself in a position of conflict concerning CPD personnel including the chief. She was a
member of CAB during the time frame of Stracek’s tenure as chief.

     25. Defendant Kolodge is a former officer with DPD and former field partner of Stracek with DPD.
He became a member of CCC in 2013 and, as such, he was a member of CCC when Stracek resigned in
2017. He is still a member.

     26. Although the full extent of Ketola’s relationship with Stracek may not be known, it is clear that
both her and Kolodge were close friends and allies of Stracek before, during, and after his tenure as
CPD chief.

     27. Cloquet Citizens United (CCU) was a consortium of Cloquet religion-based citizens which
entity began after Stracek’s resignation whose primary existence was to address the circumstances and
facts that led up to Stracek’s resignation.

     28. CCU members, before and after its formal creation, with the assistance of Ketola and Kolodge,
began a campaign of support for Stracek that included a candlelight vigil in April of 2017, meetings for
strategy, manipulation of local media to get their message across, and the utilization of social media
communications. These events were particularly active after the no-confidence vote in March of 2017
up to Stracek’s resignation in June of 2017.

D. Plaintiff’s Posts of June of 2017 and Stracek’s July 24, 2017 Complaint

     29. After the no-confidence vote became public, CPD was disparaged repeatedly with public
comments, the strange candlelight vigil in April of 2017 (in which Ketola participated), social media

2
    He is currently a police officer with DPD.
                                                      5
               CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 6 of 16


posts, and newspaper stories in a local newspaper. From Plaintiff’s perspective, this was essentially
daily, unfair, untruthful criticism of his agency with no objectivity and pro-Stracek.

     30. After Ketola publicly attended the vigil event, violating the common sense approach for CAB
members to be objective, a public relations problem developed with her and CPD. She spoke with
CPD members in June of 2017 and opined that she would be objective, an impartial member of CAB,
and had no allegiance or friendship with Steve Stracek.

     31. Around that same time on June 8, 2017, Stracek sent Ketola a Facebook post which said:
“Happy Birthday my friend. You are awesome! Enjoy this beautiful day.” A smile emoji was placed
after the last word. This was two days after Stracek had resigned and was after Ketola had addressed
CPD as noted in paragraph 30. It was clear to the CPD chief and other CPD members that Ketola had
not been truthful to their members about her relationship with Stracek.

     32. Plaintiff, frustrated with what he felt was unfair treatment of his agency, with use of a
pseudonym, posted on social media, primarily directed to CCU members, his contention that the media
had not been objective regarding the Stracek matter and other topics such as Stracek’s prior
membership in the disbanded and discredited Minnesota Gang Strike Force aka Metro Gang Strike
Force.3 Plaintiff’s goal was to have the public and the press look at the Stracek situation more
objectively.

     33. Of note is the fact that Plaintiff named Ketola and Kolodge in posts and referred to Ketola’s
“agenda” and his contention/belief that Kolodge had changed the educational requirements to allow his
long time friend and partner Stracek to be hired for the CPD chief’s job. By “agenda”, he was referring
to Ketola’s obvious bias for Stracek.

     34. Plaintiff’s June of 2017 posts were in the category of protected speech for a public employee,
and they represented an exercise of his First Amendment rights under the United States. and Minnesota
Constitutions. Both Defendants Carlton County and City of Cloquet, it is reasonably believed, never
competently trained or advised those persons under their supervision of those important citizen rights
and the ramifications for ignoring them.

     35. On July 24, 2017, former chief Stracek filed a “citizen complaint” against Plaintiff alleging that


3
    It was determined in 2009 that this entity had violated the civil rights of hundreds of Minnesotans.
                                                                 6
               CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 7 of 16


Holman’s posts were “disparaging and false” and violated “Cloquet Police Department policies and
possibly state statutes.” It was clear Stracek had access to all of the posts. None had been deleted or
otherwise were not accessible to him. Based on reasonable information and belief, Plaintiff contends
that Ketola assisted Stracek with preparation of the Holman complaint.

      36. A commander in CPD began an investigation pursuant to CPD policy. When questioned about
the posts, Plaintiff admitted they were his posts, advised that he did not know that what he did violated
CPD policy, made clear he had deactivated the account but had not deleted anything (to this day all of
the posts can be easily retrieved), made clear he would provide the password to access the account, and
he would not engage in conduct like that in the future.

      37. The commander completed his investigation in the Fall of 2017 concluding that the posts did
violate agency policy, but he additionally concluded that many of the allegations were not supported.
The report was submitted to Chief Jeffrey Palmer. With input from City officials and the advice of
counsel, Palmer planned to assess the minor discipline of oral reprimand but first conveyed the
proposed disposition to CAB for their input. The City was warned by counsel that discipline for
Plaintiff could be problematic in the sense that Plaintiff’s speech via the posts was protected speech.

E. The CAB Meetings of 1/17/18 and 1/29/18 Regarding the Stracek/Holman Matter

      38. City officials and Chief Palmer had a closed session meeting with the CAB members on
January 17, 2018 to advise of the proposed discipline of the oral reprimand. CPD had a four-tier
system with this form being the most minor. In some sense it was viewed as like coaching to ensure
the employee knew this conduct was a violation and would not repeat the conduct.

      39. Ketola, who admitted she had been named in the posts, and was therefore clearly in a conflict
position and should have removed herself from the process, advocated for the more significant
discipline of suspension.4

      40. During the meeting, she made various allegations listed below that were heard by all present:

           a. Plaintiff “tampered” with evidence;
           b. Plaintiff “got rid of” evidence before the investigation began;
           c. But for the deletion/tampering of evidence, the conduct could have risen to the level of a
              crime; and

4
    A recording exists of this meeting.
                                                       7
          CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 8 of 16


       d. The conduct in question was performed while the officer was on duty.

   These statements were all false and otherwise defamatory. Although the officer was not named as
part of the process, Ketola clearly knew from Stracek that the subject was Plaintiff.

   41. Ketola was told repeatedly the above statements were false, but throughout the entire process,
she failed to retract them.

   42. Another meeting was scheduled for January 29, 2018 with the same attendees. Ketola repeated
her defamatory comments from the prior meeting. She either intentionally or unintentionally failed to
comprehend the difference between deleted posts versus a deactivated account. Commander Ferrell’s
investigation supported Plaintiff in the sense that Ketola had uttered defamatory statements about
Plaintiff. Ketola refused to deviate even though she should have known as a lawyer that conduct of this
type could subject her to civil liability including the fact that she knew or should have known that the
post activity of Holman regarding the Stracek matter was First Amendment protected speech of a
public employee.

   43. Based on reasonable information and belief, the City’s private attorney warned Cloquet
personnel that sanctioning Plaintiff for these posts could violate Plaintiff’s constitutional rights. Ketola
knew of this advice, intentionally chose to ignore it, and engaged in retaliation coupled with the
defamation. Her goal, even at this early stage, was to suspend Plaintiff and with her influence,
terminate Plaintiff. She had just begun the process and had no intention of giving up. In the 1/17/18
meeting, City Administrator Reeves told Ketola now was her time to present an argument as to why
suspension was appropriate for the Holman/Stracek matter. She said: “I’m getting there.”

F. The CAB Appeal of 2/10/18

   44. Rather than retracting her false statements, removing herself from the process due to conflict,
and agreeing with the notion that oral reprimand was a reasonable, minor sanction for Holman’s posts,
Ketola drafted an appeal on behalf of CAB to be presented to CCC advocating for the sanction of
suspension for Holman.

   45. Ketola repeated her defamatory comments in a multiple-page document. CCC and the mayor,
in a 5-2 vote, supported the motion to deny the appeal. Kolodge, who like Ketola, had a conflict of
interest, refused to remove himself from the process and not surprisingly, opposed the motion to deny

                                                     8
           CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 9 of 16


the CAB appeal.5 Kolodge clearly wanted Plaintiff suspended motivated by the fact that Plaintiff had
criticized Kolodge in the posts.

G. The Election of November, 2018; Ketola becomes District Attorney of Carlton County

    46. After Ketola’s failed attempts to increase the sanction for Holman regarding the Stracek
complaint, CCC decided not to reinstate Ketola to CAB in April of 2018. This fact increased Ketola’s
anger and desire for retaliation against Plaintiff, and in essence, blamed Holman for her demise with
CAB. Kolodge opposed the decision to remove Ketola, and the fact that his desire was rebuked also
increased his anger for retaliation against Plaintiff.

    47. In 2018, Ketola decided to run for district attorney of Carlton County. She had a built-in
advantage with name recognition in the sense that her father-in-law had been a long-time incumbent in
that position years before. If elected, the position had the extra incentive for her to continue her
retaliation and other illegal conduct regarding Plaintiff. And she knew she had an ally on the CCC –
Kolodge – who could assist with her goal of terminating Plaintiff and otherwise destroying Plaintiff’s
career as a Minnesota peace officer.

H. Ketola’s Brady Plan

    48. After being duly elected in November of 2018, Ketola’s four-year term began in early January,
2019. On February 22, 2019, at 4:06pm, Ketola called Chief Palmer and advised of her decision to
label Plaintiff as a Brady officer. She additionally told Palmer she would not charge/prosecute any case
that involved Plaintiff as a detective or investigator. Plaintiff was advised by an assistant county
attorney for Carlton County that Ketola’s phone call violated her employer’s own Brady policy.

    49. Ketola, in a letter dated 2/25/19, advised Palmer of the Brady label citing three incidents she
alleged supported “misconduct related to dishonesty and credibility” which, she alleged, resulted in
disciplinary findings: 12/22/04; 1/3/05; and 7/24/17. Ketola provided no detail for these allegations,
but Palmer knew immediately that the 7/24/17 matter, which obviously concerned the Stracek posts,
did not involve dishonesty or credibility.

    50. In addition to the unilateral Brady label, Ketola went beyond Brady and advised Palmer that she


5
  The other member who joined Kolodge was Roger Maki who became mayor and moved for and supported Holman’s
termination in June of 2019. See Paragraph 6.
                                                         9
          CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 10 of 16


would not prosecute cases “that rely on the testimony of Detective Holman” with a letter dated March
14, 2019. She additionally alleged “three separate instances of documented matters involving
untruthfulness and/or credibility.” This additional position placed Plaintiff in a reality where
maintaining his occupation would be difficult.

   51. Based on reasonable information and belief, before the Brady label, Ketola had accessed
Plaintiff’s personnel file. It was subsequently learned the file was not maintained accurately, due to the
negligence of the Defendant City, and important facts were missing based on alleged prior discipline.

   52. In an effort by CPD to set the record straight, Commander Carey Ferrell, who had investigated
the Stracek complaint, noted that the alleged 2005 discipline cited by Ketola did not involve a missed
court date in relation to consumption of alcohol. The date was in fact a normal day off for Plaintiff
confirmed by the county attorney at the time, Thom Pertler.

   53. In a letter dated March 21, 2019, City Administrator Aaron Reeves detailed for Ketola the three
items she noted that she claimed supported Brady for reconsideration of her decision to not prosecute
cases in which Plaintiff could be a witness.

   54. For the 12/22/04 matter regarding a cold weather shoot, the City did not find that Plaintiff had
been dishonest. Reeves amplified Ferrell’s Memo regarding the 1/3/05 incident and that the notion that
Holman had “lied” was not substantiated.

   55. Regarding the 7/24/17 Stracek matter, facts of which Ketola was well aware, Reeves noted that
Holman did not “delete” the relevant Facebook material but merely deactivated it. He further opined
Holman’s complete cooperation with the investigation and other mitigating factors. Reeves noted that
the final disposition did not include anything discipline related regarding an alleged deletion of the
account or any matter of dishonesty.

   56. Ketola emailed Reeves on 3/27/19 and noted that she would not change her decision regarding
Plaintiff as same pertained to his involvement in cases for which Ketola’s office would contemplate
prosecution. Any reasonable county attorney, applying common sense and integrity, faced with these
additional facts, would have changed their decision on prosecutions and in fact removed the Brady
label. In addition, due to her obvious conflict from the beginning, if Ketola’s intent on Brady was
legitimate, which it was not, she should have utilized an outside agency for the Brady policy as it
pertained to Plaintiff.
                                                    10
          CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 11 of 16


  57. With a letter dated April 10, 2019, Plaintiff’s union advised Reeves of an official complaint
concerning the incomplete personnel file for Plaintiff and how these discrepancies potentially led to the
labeling of Plaintiff as “Brady Impaired.”

I. Defendant City’s Reaction to Ketola’s Decisions to Not Retract The Brady Label And Her
   Refusal to Prosecute Cases Which Could Involve Plaintiff as a Witness

  58. With a letter dated April 2, 2019, Reeves advised Plaintiff that he was considering
recommending to the City of Cloquet that he be dismissed from his employment with CPD.

  59. On May 9, 2019, a local newspaper known as “Pine Journal”, dubbed “Carlton County’s
Newspaper”, ran a story, page 1, with caption: “Second CPD Cop’s Court Testimony Called into
Question.” Plaintiff’s picture appeared. This story exhibited an inherent, evil nature of Carlton
County’s Brady policy: once in place, public dissemination of all detail is inevitable, even if inaccurate
(and Ketola knew it was inaccurate) through leaks and, for example, disclosure to criminal defense
attorneys.

  60. On June 4, 2019, CCC convened to address the issue of Plaintiff’s employment as raised by the
conspiratorial conduct of Ketola and Kolodge detailed herein. In a 4-2 vote, Plaintiff’s employment
with CPD/Cloquet was terminated. The conspirators, with the assistance directly and indirectly of the
municipal Defendants, had finally achieved their goal.

                        V. CAUSES OF ACTION UNDER FEDERAL LAW

                             Plaintiff v. Individual Defendants
Federal Claim 1: First Amendment – Unlawful Retaliation for Exercise of Free Speech
                               (Pursuant to 42 U.S.C. §1983)

   61. Paragraphs 1-60 are stated herein by reference.

   62. By the above-described acts, Defendants, jointly and severally, caused Plaintiff to be penalized
for exercising his clearly established right to speak out and engage in activities on matters of public
concern and importance, and to be denied his right to be free from retaliation in the form of adverse
employment and governmental actions motivated by his exercise of such rights, as guaranteed under 42
U.S.C. §1983 and the First and Fourteenth Amendments to the United States Constitution.

   63. The Individual Defendants are not entitled to qualified immunity for their actions with this

                                                    11
          CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 12 of 16


Claim and all others detailed in this complaint.

   64. The Individual Defendants’ unlawful conduct proximately caused Plaintiff to suffer emotional
distress, embarrassment, humiliation, public scorn, permanent loss of reputation, financial injury, loss
of income and earning capacity, and to incur attorneys’ fees and other costs associated with the
commencement of this lawsuit.

   65. The Individual Defendants, as a result of their outrageous behavior, engaged in intentionally or
recklessly, are liable to Plaintiff for the aforementioned injuries and damages, as well as punitive
damages, with total damages suffered well exceeding $4,000,000, to be further determined at trial.

   66. Punitive damages are also properly awardable against the Individual Defendants and are hereby
claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983), and as such, are not
subject to the pleading requirements or the differing standard of proof set forth in Minn. Stat. §549.20.

                              Plaintiff v. Individual Defendants
Federal Claim 2: Unconstitutional Deprivation of Liberty and Property Without Due Process
                                (Pursuant to 42 U.S.C. §1983)

   67. Paragraphs 15-60 are stated herein by reference.

   68. By the above-described acts, all the Defendants caused Plaintiff to be denied liberty and
property without due process of law, violating the clearly established rights generated under the due
process clauses of the United States Constitution, The Fifth and Fourteenth Amendments, and 42
U.S.C. §1983.

   69. The Individual Defendants are not entitled to qualified immunity for their actions.

   70. The Individual Defendants’ unlawful conduct proximately caused Plaintiff to suffer emotional
distress, embarrassment, humiliation, public scorn, permanent loss of reputation, financial injury, loss
of income and earning capacity, and to incur attorneys’ fees and other costs associated with the
commencement of this lawsuit.

   71. The Individual Defendants, as a result of their outrageous behavior, engaged in intentionally or
recklessly, are liable to Plaintiff for the aforementioned injuries and damages, as well as punitive
damages, with total damages suffered well exceeding $4,000,000, to be further determined at trial.

   72. Punitive damages are also properly awardable against the Individual Defendants and are hereby
                                                12
         CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 13 of 16


claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983), and as such, are not
subject to the pleading requirements or the differing standard of proof set forth in Minn. Stat. §549.20.

                     Plaintiff v. Defendant County of Carlton and Defendant Ketola
                            Federal Claim 3: Carlton County’s Brady Policy
                                  (The Fifth and Fourteenth Amendments)

   73. Paragraphs 15-60 are stated herein by reference.

   74. Carlton County’s Brady policy as applied to Plaintiff by Defendant Ketola is unconstitutional
and deprived Plaintiff of his due process rights pursuant to the Fifth and Fourteenth Amendments of the
U.S. Constitution.

   75. Defendants Carlton County and Ketola’s conduct proximately caused Plaintiff to suffer
emotional distress, embarrassment, humiliation, public scorn, permanent loss of reputation, financial
injury, loss of income and earning capacity, to incur attorneys’ fees and other costs associated with the
commencement of this lawsuit.

   76. Defendants Carlton County and Ketola, as a result of application of the Brady policy, is liable
to Plaintiff for the aforementioned injuries and damages, with total damages suffered well exceeding
$4,000,000 to be further determined at trial.

                          VI.   CAUSES OF ACTION UNDER STATE LAW

                                     Plaintiff v. Defendant Ketola
                                     State Claim 1: Defamation
                                  (Pursuant to Minnesota State Law)

   77. Paragraphs 15-60 are stated herein by reference.

   78. Defendant Ketola intentionally defamed Plaintiff as noted, for example, in Paragraphs 40 and
48-56.

   79. Her statements were untruthful, defamatory on their face (defamation per se), and published.
Even after being advised the statements were false, Ketola persisted with her defamatory conduct in her
capacity with CAB and as Carlton County Attorney with her Brady activities.

   80. Defendant Ketola’s unlawful conduct proximately caused Plaintiff to suffer emotional distress,
embarrassment, humiliation, public scorn, permanent loss of reputation, financial injury, loss of income
                                                    13
          CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 14 of 16


and earning capacity, and to incur attorneys’ fees and other costs associated with the commencement of
this lawsuit.

    81. Defendant Ketola, as a result of her outrageous behavior, engaged in intentionally or recklessly,
is liable to Plaintiff for the aforementioned injuries and damages, as well as punitive damages, with
total damages suffered well exceeding $4,000,000, to be further determined at trial.

    82. Punitive damages are also properly awardable against Defendant Ketola and are hereby
claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983), and as such, are not
subject to the pleading requirements or the differing standard of proof set forth in Minn. Stat. §549.20.

                             Plaintiff v. Defendants Ketola and Kolodge
                     State Claim 2: Intentional Infliction of Emotional Distress
                                 (Pursuant to Minnesota State Law)

    83. Paragraphs 15-60 are stated herein by reference.

    84. The conduct of Defendants Ketola and Kolodge, mostly conspiratorial in nature with the
specific design to illegally terminate Plaintiff and destroy his career, along with defamatory conduct by
Ketola, constitutes intentional infliction of emotional distress, as that legal concept is defined under
Minnesota law.

    85. Defendants Ketola and Kolodge’s unlawful conduct proximately caused Plaintiff to suffer
emotional distress, embarrassment, humiliation, public scorn, permanent loss of reputation, financial
injury, loss of income and earning capacity, to incur attorneys’ fees and other costs associated with the
commencement of this lawsuit.

    86. Defendants Ketola and Kolodge, as a result of their outrageous behavior, engaged in
intentionally or recklessly, are liable to Plaintiff for the aforementioned injuries and damages, as well as
punitive damages, with total damages suffered well exceeding $4,000,000, to be further determined at
trial.

    87. Punitive damages are also properly awardable against Defendants Ketola and Kolodge and are
claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983), and as such, are not
subject to the pleading requirements or the differing standard of proof set forth in Minn. Stat. §549.20.

                     Plaintiff v. Defendants Carlton County and City of Cloquet
                         State Claim 3: Negligent Training and Supervision
                                                  14
           CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 15 of 16


                                      (Pursuant to Minnesota State Law)

    88. Paragraphs 15-60 are stated herein by reference.


    89. The municipality Defendants were negligent for their failure to properly train and supervise
those under their control regarding the constitutional rights of citizens, especially those in the category
of public employees, like Plaintiff.

    90. For Carlton County, this negligence was very possible for Defendant Ketola who had the
potential as a new county attorney, especially with her history with CAB of strange conduct regarding a
former chief and Plaintiff, of engaging in retaliatory conduct that could cause liability to Carlton
County, and therefore, its taxpaying citizens, via vicarious liability. In short, County officials should
have been on high alert6 for the potential of someone who could be a loose cannon – which is exactly
what occurred due to its lack of oversight.

    91. For City of Cloquet, closer supervision, was certainly needed for Kolodge due to his conflict
status with the Stracek/Plaintiff matter, but based on reasonable information and belief, no City official,
or fellow Council member, competently addressed these issues with him to get him to back off when it
came to Plaintiff or otherwise remove himself from the process due to his obvious conflict. Kolodge
therefore, inserted himself as an active player throughout the entire process that led to termination and
therefore damages for Plaintiff.

    92. For this State Claim 3, Plaintiff requests damages as previously delineated herein.

                                 Plaintiff v. Defendant City of Cloquet
                   State Claim 4: Negligent Maintenance of Employee Personnel File
                                  (Pursuant to Minnesota State Law)

    93. Paragraphs 15-60 are stated herein by reference.

    94. City of Cloquet did not competently maintain Plaintiff’s personnel file regarding prior alleged
discipline such that the content of same did not depict correct facts when viewed by an outsider. This
assisted Ketola with her improper Brady process.

    95. City of Cloquet personnel are vicariously liable to Plaintiff for this negligence, and for this


6
 Based on reasonable information and belief, Plaintiff contends that Carlton County Commissioners were aware of Ketola’s
Brady plans before she commenced with those plans.
                                                          15
         CASE 0:20-cv-00224-PJS-LIB Document 1 Filed 01/15/20 Page 16 of 16


Claim 4, Plaintiff requests damages as previously delineated.

                                    VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter a judgment in his favor and against
Defendants as follows:
       A. An Order granting Plaintiff joint and several judgments against Defendants;
       B. An Order granting Plaintiff compensatory damages in such amount as a jury may determine
but not less than $2,000,000 dollars;
       C. An Order granting Plaintiffs punitive damages in such amount as a jury may determine but
not less than $2,000,000 dollars.
       D. An Order for Defendants to pay Plaintiff his costs, interest, and attorneys’ fees; and
       E. An Order for Defendants to pay any and all further relief available such as any relief this
Court may consider equitable or appropriate.
PLAINTIFF DEMANDS A JURY TRIAL.
                                                        PADDEN LAW FIRM, PLLC

Dated: January 15, 2020                             By:/s/Michael B. Padden
                                                       Michael B. Padden, #177519
                                                       8673 Eagle Point Boulevard
                                                       Lake Elmo, MN 55042-8628
                                                       Phone: (651) 789-6545
                                                        Fax: (651) 433-7123
                                                        Email: mike.padden@paddenlaw.com
                                                       Lead Counsel for Plaintiff

                                                        APPLEBAUM LAW FIRM
                                                        Paul Applebaum
                                                        Applebaum Law Firm
                                                        First National Bank Building Management
                                                        332 Minnesota Street
                                                        St. Paul, MN 55101
                                                        Phone: (651) 222-2999
                                                        Email: Paul@applebaumlawfirm.com
                                                        Counsel for Plaintiff




                                                   16
